Citation Nr: 1717790	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 23, 2015, and in excess of 20 percent from November 23, 2015 onward for degenerative arthritis of the cervical spine at C 3-6.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to December 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his October 2013 VA Form 9.  However, in May 2016, he withdrew the request for a hearing.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

A written withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent prior to November 23, 2015, and in excess of 20 percent from November 23, 2015 onward for degenerative arthritis of the cervical spine at C 3-6 was received in May 2017 after the certification of the appeal.  This was prior to promulgation of a decision by the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this claim.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of this claim.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


